Citation Nr: 1638864	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  05-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cholecystectomy.

3.  Entitlement to service connection for depression, to include as secondary to hepatitis.

4.  Entitlement to service connection for gallbladder disease, status post cholecystectomy.

5.  Entitlement to an evaluation in excess of 20 percent disabling for internal derangement, left knee, postoperative, with synovitis.

6.  Entitlement to an evaluation in excess of 10 percent disabling for arthritis of the left knee with limitation of motion.

7.  Entitlement to an initial evaluation in excess of 10 percent disabling for chondromalacia of the right knee.

8.  Entitlement to an effective date prior to June 17, 2004, for the grant of service connection for chondromalacia of the right knee.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, May 2012, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015 the Board denied applications to reopen claims of entitlement to service connection for depression and cholecystectomy, and denied claims for increased ratings for internal derangement, left knee, and arthritis of the left knee with limitation of motion.  The Board remanded the issues of increased ratings for chondromalacia of the right knee; entitlement to an effective date prior to April 15, 2009, for the grant of service connection for chondromalacia of the right knee; and entitlement to a TDIU.  In March 2016, the Court granted a Joint Motion for Remand (JMR), vacating the Board's March 2015 decision and remanding the case for further consideration.

In a January 2016 RO rating decision the Veteran was granted an effective date of June 17, 2004, for chondromalacia of the right knee.  As such, the issue has been recharacterized above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for depression; entitlement to service connection for cholecystectomy; entitlement increased ratings for internal derangement, left knee, arthritis of the left knee and chondromalacia of the right knee; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A October 1984 Board decision denied the Veteran's initial claim of service connection for gallbladder disease.  

2.  An August 1998 RO rating decision denied the Veteran's claims of entitlement to service connection for depression and declined to reopen the claim of service connection for gallbladder disease, status post cholecystectomy.  The Veteran was notified but did not perfect an appeal of the decision.

3.  Evidence received since August 1998 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claims of service connection for depression and gallbladder disease, status post cholecystectomy.

4.  In an April 1988 RO rating decision the Veteran's application to reopen a claim of entitlement to service connection for a right knee disability was denied.  The Veteran did not appeal this decision.

5.  Thereafter, the Veteran did not submit a claim, either formal or informal, for service connection for a right knee disability until June 17, 2004.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the August 1998 RO decision is new and material; therefore, the claim of service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3.  Evidence received since the August 1998 RO decision is not new and material; therefore, the claim of service connection for gallbladder disease, status post cholecystectomy, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

4.  Entitlement to an effective date prior to June 17, 2004, for the grant of service connection for chondromalacia of the right knee is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applications to Reopen

In an August 1998 RO rating decision, the Veteran's claim of entitlement to service connection for depression as secondary to service-connected hepatitis and application to reopen a claim of entitlement to service connection for gallbladder disease, status post cholecystectomy, were denied.

The evidence before the VA at the time of the August 1998 RO rating decision consisted of the Veteran's service treatment records, VA treatment records and private treatment records.  The RO found that the evidence did not associate the Veteran's depression with his service-connected hepatitis.  In so doing the RO found that the opinion of Dr. B.W. was of less probative weight than the lack of any evidence of a psychiatric disorder for many years after service.  The RO found that the Veteran's gallbladder disease was not incurred in service and did not arise within one year of separation from service.  The Veteran filed a Notice of Disagreement with the decision; however, he did not perfect an appeal with a Substantive Appeal after the Statement of the Case was issued in May 2000.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The RO rating decision became final because the Veteran did not perfect an appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in June 2004.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was afforded a VA liver, gallbladder, and pancreas examination in April 2000.  After examination the examiner reported that there was strong evidence in the medical records of psychosocial problems, including depression, irritability, and adjustment problems with others.  The Veteran was afforded a VA medical examination in September 2012.  The examiner rendered the opinion that the Veteran's depression was less likely than not caused by his hepatitis or any other condition or event related to service.  However, health problems were listed on Axis IV.  "Axis IV is for reporting psychosocial and environmental problem that may affect the diagnosis, treatment, and prognosis of mental disorders."  American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 37.  Thus, the Veteran's depression may be affected by his service-connected hepatitis.  Therefore, the evidence is new and material as it raises a reasonable possibility of substantiating the claim of entitlement to service connection.   Shade, 24 Vet. App. at 118The application to reopen the claim of entitlement to service connection for depression is granted.

Since the prior final denial of the application to reopen the claim of entitlement to service connection for cholecystectomy, the evidence associated with the claims file continues to reveal abdominal pain and status post cholecystectomy.  The Veteran was afforded a VA examination with regard to his liver in April 2000.  The examiner noted that the Veteran was hospitalized in 1973 for two weeks.  The Veteran stated that this was for hepatitis and he was jaundiced at the time.  He reported that he was also hospitalized in 1983 for about two weeks for severe right upper quadrant pain, associated with gallbladder disease.  His gallbladder was removed during that time.  He stated that he was jaundiced.  In April 2010 the Veteran reiterated that he had stomach problems since service and that shortly after service he went to the VA for treatment.  However, he also reported that the meals in service were always greasy and high in cholesterol.  The Veteran's statements of problems during service and the reference to meals in service, could reasonably substantiate the claim were the claim to be reopened, by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  As the evidence regarding the Veteran's in service meals is both new and material, the application to reopen is granted.

III.  Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for chondromalacia of the right knee.  

An application to reopen a claim of entitlement to service connection for a right knee disability was denied in an April 1988 RO rating decision.  The Veteran did not appeal this decision and the decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thereafter, a claim of entitlement to service connection for a right knee disability was received by VA on June 17, 2004.

The Veteran was granted entitlement to service connection for chondromalacia, right knee, effective April 15, 2009, in a rating decision dated in November 2012.  Thereafter, in a rating decision dated in January 2016 the Veteran was awarded an effective date of June 17, 2004.

It is noted that in a statement dated in August 2016, the Veteran's representative stated that the effective date of June 17, 2004, was not contested.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the Veteran is already in receipt of the earliest possible effective date as the effective date assigned is the date the Veteran's claim was received.  Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

New and material evidence has been received and the claim of service connection for depression is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received and the claim of service connection for cholecystectomy is reopened; to this limited extent, the appeal is granted.

Entitlement to an effective date prior to June 17, 2004, for service connection for chondromalacia of the right knee, is denied.


REMAND

The Veteran receives consistent treatment from VA.  A record dated in May 2016 indicates that the Veteran was hospitalized at VA for an unrelated issue.  Records dated since July 2015 have not been obtained and associated with the claims file.  As such, on remand, attempts must be made to obtain and associate with the claims file records regarding the Veteran's treatment at VA since July 2015.  38 C.F.R. § 3.159.

As noted above, in September 2012 the Veteran was afforded a VA medical examination.  The examiner rendered the opinion that the Veteran's depression was less likely than not caused by his hepatitis or any other condition or event related to service.  However, the examiner also listed health problems as a psychosocial and environmental problem that may affect the diagnosis, treatment, and prognosis of mental disorders.  The rationale was reported as "[s]ee the full report by this writer, this date, for elaboration."

As the examination is internally inconsistent and provides insufficient rationale, the claim must be remanded to obtain an adequate medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has been afforded VA liver, gallbladder, and pancreas examinations.  However, these examinations do not provide an adequate opinion regarding the etiology of the Veteran's gallbladder disease.  In addition, additional relevant evidence has been associated with the claims file and additional evidence is ordered by this remand to be obtained and associated with the claims file.  Thus, it is necessary to remand the claim to obtain an adequate medical opinion.  

With regard to the Veteran's claims for higher evaluations for left and right knee disabilities, to be adequate a VA examination should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The most recent VA medical examinations of the knees were performed in February 2013 and July 2015.  Although the examiner in February 2013 reported on the range of motion of both knees and discussed repetitive motion and the examiner in July 2015 reported on the range of motion of the Veteran's left knee, right knee, and indicated that there was pain on weightbearing, there is no report regarding active and passive ranges of motion.  Thus, the examinations are inadequate and the claims must be remanded for the Veteran to be afforded another VA medical examination.

The July 2015 examiner noted the Veteran's history of flare-ups every other month that last 3 weeks.  The examiner further noted that functional ability could be limited with flare-ups but did not describe that limitation in terms of range of motion.  As for why the examiner could not do so, the reply was "As above."  The examiner's determination regarding the effect of flare-ups should, if feasible, be portrayed in terms of additional range of motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

As the Veteran's claim for entitlement to a TDIU may be impacted by the outcome of the issues being remanded, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the issues being remanded and those yet to be certified to the Board are resolved.  

In August 2016 a private vocational expert found that the Veteran was unemployable due to his service-connected disabilities.  Currently the Veteran does not meet the schedular criteria for award of a TDIU.  However, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, if after development and readjudication of the issues being remanded, the Veteran does not meet the schedular criteria for award of a TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain and associate with the claims file VA treatment records regarding the Veteran dated since July 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of depression.  The claims file and copies of all pertinent records should be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that any diagnosed psychiatric disorder, including depression, was incurred in or related to service? 

(ii) Is it at least as likely as not that any diagnosed psychiatric disorder, including depression, is due to or permanently aggravated by his hepatitis?

(iii) In answering the questions, the examiner must comment upon the prior examination and the notation of health problems under Axis IV. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of gallbladder disease, status post cholecystectomy.  The claims file and copies of all pertinent records should be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that gallbladder disease, status post cholecystectomy, was incurred in or related to service? 

(ii) In answering the questions, the examiner must comment upon the prior examination. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his left and right knee disabilities.  The claims file and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner should indicate why.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The appropriate Disability Benefits Questionnaire (DBQ's) should be filled out for this purpose, if possible.

5.  Thereafter, readjudicate the Veteran's claims for service connection and higher evaluation.  If the Veteran's evaluations do not meet the schedular criteria for award of a TDIU, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

6. Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


